708 S.E.2d 396 (2011)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-30.
Supreme Court of North Carolina.
May 16, 2011.
Wayne Thomas Johnson, for Johnson, Wayne Thomas.
*397 John G. Barnwell, Assistant Attorney General, for State of NC.
Robert F. Johnson, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 16th of May 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 16th of May 2011."